UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 09-1150


CRYSTAL J. ROACH,

                   Plaintiff – Appellant,

             v.

OPTION ONE MORTGAGE CORPORATION; H&R BLOCK; DEUTSCHE BANK
TRUST COMPANY,

                   Defendants – Appellees,

             and

1ST PRINCIPLE MORTGAGE, LLC; CLAYTON HOLDINGS, INCORPORATED;
ECG REAL ESTATE SERVICES; BIERMAN, GEESING & WARD, LLC,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00225-TSE-JFA)


Submitted:    August 12, 2009                  Decided:   August 26, 2009


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Crystal J. Roach, Appellant Pro Se. Stephen Todd Fowler, REED
SMITH, LLP, Falls Church, Virginia, Stacy Leann Haney, REED
SMITH, LLP, Richmond, Virginia, Michael B. Roberts, REED SMITH,
LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Crystal J. Roach appeals the district court’s order

granting summary judgment in favor of the Defendants in this

civil action alleging violation of the Truth in Lending Act, 15

U.S.C. § 1601 (2006).      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         Roach v. Option One Mortgage Corp., No.

1:08-cv-00225-TSE-JFA (E.D. Va. Jan. 21, 2009).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                      3